PER CURIAM.
In Diaz v. State, 65 So.3d 1079, 1080 (Fla. 3d DCA 2011), the Third District Court of Appeal affirmed the denial of Leduan Diaz’s postconviction motion, which claimed “ineffective assistance of counsel due to trial counsel’s failure to advise him that accepting a plea would subject him to deportation.” We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.; Jollie v. State, 405 So.2d 418 (Fla.1981). Consistent with our ruling in Hernandez v. State, 124 So.3d 757 (Fla.2012), we approve the Third District’s decision.
It is so ordered.
POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, LABARGA and PERRY, JJ., concur.